ORDER
PER CURIAM:
Danny Bounds appeals from the trial court’s judgment convicting him of two counts of burglary in the second degree, tampering with a motor vehicle in the first degree, possession of burglary tools, and three counts of stealing after a jury trial. Bounds contends that the trial court erred in: (1) overruling Bounds’s objections to the State’s questions of witnesses and statements in closing argument regarding his post-arrest silence; (2) refusing to grant a mistrial after the State made inflammatory comments in closing argument; and (8) denying Bounds’s motion for judgment of acquittal based on the sufficiency of the evidence to convict him. We affirm. Rule 30.25(b).